Citation Nr: 0844167	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  02-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease (DJD) of the right knee, 
status post meniscectomy.

2.  Entitlement to an initial rating higher than 10 percent 
for DJD of the left knee, status post repair, with 
instability.

3.  Entitlement to an initial rating higher than 10 percent 
for DJD of the cervical spine, with an ununited chip fracture 
at T1 and left wrist pain.

4.  Entitlement to an initial compensable rating for a 
resolved laceration and cellulitis of the left hypothenar 
area.

5.  Entitlement to an initial compensable rating for a right 
bunionectomy.

6.  Entitlement to an initial compensable rating for a left 
bunionectomy.

7.  Entitlement to an initial compensable rating for a 
DuVries-Mann claw toe operation of the left second toe.

8.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

9.  Entitlement to service connection for a right middle 
finger disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1974 to November 1976 and from June 1988 to May 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In that decision, the RO granted service connection for the 
veteran's bilateral knee and cervical spine disorders and 
respectively assigned an initial 10 percent rating 
retroactively effective from June 1, 1999; and granted 
service connection for laceration and cellulites of the left 
hypothenar area, bilateral bunionectomies, left second toe 
disability, and bilateral hearing loss, and respectively 
assigned noncompensable ratings (i.e., 0 percent) 
retroactively effective from June 1, 1999.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  In the same rating decision, 
the RO also denied service connection for residuals of a 
fracture of the right middle finger.  

In February 2004, the Board remanded all of the claims 
currently on appeal to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  
In April 2008, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claims and returned the 
file to the Board for further appellate review.  

As such, the Board is deciding the claims on appeal for 
higher initial ratings for bilateral hearing loss and for 
service connection to the right middle finger disorder.  

Unfortunately, further development is still required of the 
other remaining claims.  So the Board is remanding them to 
the RO via the AMC for still further development and 
consideration.

FINDINGS OF FACT

1.  The veteran has Level I hearing loss in his right ear.  
The veteran has Level II hearing loss in his left ear, at 
worst, although it was also Level I when most recently 
tested.  

2.  The veteran does not have a right middle finger disorder.

CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 0 
percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.85, 
Diagnostic Code 6100 (2008).

2.  A right middle finger disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2004.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is 
denying his claim for service connection, the downstream 
disability rating and effective date elements of this claim 
are ultimately moot.  So not providing notice concerning 
these downstream elements of the claim is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102 (West 2002).

Moreover, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a downstream disability rating 
and an effective date will be assigned if service connection 
is granted, as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  In this case, the veteran 
is challenging the initial rating assigned for his bilateral 
hearing loss disability following the grant of service 
connection.  In Dingess, and more recently in Goodwin v. 
Peake, No. 05-876, (U.S. Vet. App. May 19, 2008), the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Further, the veteran has not demonstrated that he 
has been prejudiced by defective VCAA notice.  Goodwin supra; 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, as 
the veteran's claim for a higher initial disability rating, a 
downstream issue, was appealed directly from the initial 
grant of service connection for the bilateral hearing loss 
disability, no further notice under § 5103(a) is required.  
So VA's duty to notify with respect to the bilateral hearing 
loss claim has been satisfied.

Here, although not required to provide additional § 5103(a) 
notice concerning the downstream disability rating claim, the 
veteran nonetheless was provided information regarding what 
type of supporting evidence was needed.  Specifically, the 
March 2002 SOC lists the requirements for obtaining a higher 
initial disability rating for his service-connected bilateral 
hearing loss disability, obviating the need for another VCAA 
notice letter or SSOC to address these same criteria.  It is 
reasonable to expect him to understand from the various 
letters from the RO what was needed to support his claim.  
And of equal or even greater significance, he demonstrated 
actual knowledge of what was needed to support his claim, as 
reflected in his and his representative's statements and 
correspondence.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service medical records (SMRs), 
service personnel records (SPRs), and arranged for VA 
compensation examinations to assess the severity of his 
bilateral hearing loss disorder.  38 C.F.R. § 3.327(a) 
(2008).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 
Vet. App. 121 (1991).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
In addition, the Board finds that a VA compensation 
examination is not necessary to decide the right middle 
finger disorder claim, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  See also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Regarding this claim, it is 
significant that the veteran's post-service medical records 
are unremarkable for a clinical diagnosis of any right middle 
finger disorder.  VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of lay 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Claim for Higher Initial Disability Rating for 
Bilateral Hearing Loss

The veteran's bilateral hearing loss disability is currently 
evaluated as noncompensably (0 percent rating) disabling, 
retroactively effective from the date of service connection, 
June 1,1999, under Diagnostic Code 6100.  The veteran has 
appealed the original May 2001 rating decision that granted 
service connection at 0 percent.  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, the Board finds that some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In this case, the Court 
noted the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case, as 
here, in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In 
the former situation, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance.  In the Fenderson scenario, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

It is important for the veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a) (2008).  The provisions of 38 
C.F.R. § 4.86(b) (2008) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  



The veteran most recently had a VA audiology examination in 
June 2007.  His puretone thresholds, in decibels, were as 
follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
35
30
40
LEFT

35
35
35
40

The average puretone threshold was 34 decibels in the right 
ear and 36 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in both the 
right and left ears.  

Applying the results of that June 2007 VA examination to 
Table VI yield values of Level I hearing impairment for his 
right and left ears.  Applying these values to Table VII 
indicates his bilateral hearing loss is only 0 percent 
disabling.  In addition, the provisions for exceptional 
hearing loss are inapplicable to these puretone threshold 
patterns.  38 C.F.R. § 4.86.  

A VA treatment audiology evaluation was provided in December 
2004.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

35
35
25
30
LEFT

30
30
30
35

The average puretone threshold was 31 decibels in both the 
right and left ears.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 96 
percent in the left ear.  

Applying the results of that December 2004 VA treatment to 
Table VI yield values of Level I hearing impairment for his 
right and left ears.  Applying these values to Table VII 
indicates his bilateral hearing loss is again only 0 percent 
disabling.  In addition, the provisions for exceptional 
hearing loss are inapplicable to these puretone threshold 
patterns.  38 C.F.R. § 4.86.  

The veteran previously had another VA audiology examination 
in April 2000.  His puretone thresholds, in decibels, were as 
follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
35
25
30
LEFT

25
25
25
35

The average puretone threshold was 28 decibels in both the 
right and left ears.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 84 
percent in the left ear.  

Applying the results of that April 2000 VA examination to 
Table VI yield values of Level I hearing impairment for his 
right ear and Level II hearing impairment for his left ear.  
Applying these values to Table VII indicates his bilateral 
hearing loss is again only 0 percent disabling.  In addition, 
the provisions for exceptional hearing loss are inapplicable 
to these puretone threshold patterns.  38 C.F.R. § 4.86.  

Since the veteran's bilateral hearing loss disability has 
never been more than 0 percent disabling at any time since 
the effective date of service connection, the Board cannot 
"stage" this rating.  Fenderson, 12 Vet. App at 125-26.  
The Board has reviewed his several in-service audiological 
evaluations in making this determination.

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable disability rating (i.e., 
higher than 0 percent) for his service-connected bilateral 
hearing loss, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 0 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

III.  Analysis-Claim for Service Connection for Right Middle 
Finger Disorder

The veteran contends he bent or broke the middle finger on 
his right hand in 1983.  He claims he is entitled to service 
connection for the residuals of the alleged fracture to his 
right middle finger.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Unfortunately, most fatal to this claim is that there simply 
is no medical evidence confirming the veteran has current 
disability from a right middle finger disorder, let alone 
from residuals of a fracture to his right middle finger.  As 
mentioned, proof of current disability is perhaps the most 
fundamental requirement for establishing entitlement to 
service connection.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
only may be awarded to an applicant who has disability on the 
date of his application, not for past disability).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of proof of a current disability, there 
can be no valid claim since service connection presupposes a 
current diagnosis of the condition claimed).

And since there is no clinical diagnosis for a right middle 
finger disorder, there is obviously no possible means of 
attributing a non-existent condition to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The Board's review of his SMRs also shows that on July 8, 
1985, he complained of loss of sensation to the middle finger 
of his right hand after his girlfriend bit that finger.  The 
diagnosis was trauma to digital nerves with mild infection.  
However, significantly, this appeared to be an acute and 
transitory medical condition, that resolved in-service.  
Indeed, a January 1999 service retirement examination was 
silent regarding any right middle finger disorder.  Other 
SMRs are also silent regarding any complaints, treatment, or 
diagnosis of any right middle finger disorder.  

So, simply stated, the medical record outweighs the veteran's 
personal belief that he has a right middle finger disorder 
due to his military service.  Thus, absent current 
disability, service connection for a right middle finger 
disorder cannot be granted.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right middle 
finger disorder.  So there is no reasonable doubt to resolve 
in the veteran's favor, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

The claim for an initial compensable disability rating for 
bilateral hearing loss is denied.

The claim for service connection for right middle finger 
disorder is denied.

REMAND

The Board previously remanded this appeal to the AMC in 
February 2004 so that the veteran could be scheduled for a VA 
examination to assess the severity of his skin disorder of 
laceration and cellulitis of the left hypothenar area, 
degenerative joint disease of the knees and cervical spine, 
bilateral bunionectomies, and DuVries-Mann claw toe of the 
left second toe.

The veteran was notified that his VA compensation 
examinations were respectively scheduled for January 2006, 
and again in October 2007, but failed to appear with no 
explanation provided at those times.  In a later, August 2008 
supporting statement dated in April 2008, however, he 
contends that he did not receive notice regarding his VA 
examination appointments due to being forced to move several 
times, in the wake of Hurricane Katrina's effects upon New 
Orleans residents such as himself, and this, in the 
accompanying absence of full mail service restoration to New 
Orleans.  Notably, the most recent correspondence to the 
veteran was returned as undeliverable, with no forwarding 
address from the postmaster.  In that regard, he states that 
the RO incorrectly sent the April 2008 SSOC to (401 20th 
Street, New Orleans, LA 70124) his address before Hurricane 
Katrina.  In the interim, he has provided VA an initial 
corrected address (715 Webster St., New Orleans, LA 70118).  
But, he again has a new address (11 New Basin Way, New 
Orleans, LA 70124) listed on the letterhead of his August 
2008 statement, which should be updated into VACOLS as his 
current address of record.  The veteran states that he wants 
to reschedule his VA examinations.  

Under the circumstances, however, the Board finds adequate 
explanation and good cause shown for the veteran missing his 
VA examinations.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant.  
38 C.F.R. § 3.655(a) (2008).  Moving to new addresses in and 
of itself would usually not constitute good cause for failing 
to appear at a scheduled VA compensation examination.  
However, in light of the unique circumstances concerning 
Hurricane Katrina victims in New Orleans, there are 
sufficient facts to warrant good cause for postponing an 
examination.  Considering his noted address changes, his 
assertions are plausible, especially since Hurricane Katrina 
occurred in August 2005, before the efforts the to schedule 
him for VA examinations in January 2006 and October 2007.  As 
such, resolving doubt in favor of the veteran, the Board will 
grant the veteran's request to reschedule his VA compensation 
examinations.  

As pointed out in the Board's prior remand, VA examination is 
needed to assess the current severity of the veteran's 
service-connected disorders on appeal.  The Board will 
summarize the facts showing that a VA examination is needed 
in this case. 

With respect to the claim for a compensable initial rating 
for a skin disorder of his service-connected laceration and 
cellulitis of the left hypothenar area, the AMC failed to 
comply with the Board's prior February 2004 remand directives 
pertaining to a VA examination, and so, that claim must be 
remanded yet again.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Failure of the Board to ensure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision.  Id.  Although, 
regrettably, it will result in additional delay in 
adjudicating this appeal, a remand is required to ensure 
compliance with the Board's prior February 2004 remand 
directive insofar as providing a more adequate and thorough 
VA examination and opinion for the claim at issue.  
38 U.S.C.A. § 5103A(d) (West 2002).  The remand will again be 
via the AMC.

Since the veteran filed his May 2001 claim for a higher 
initial rating for the laceration and cellulitis of the left 
hypothenar area, the regulations pertaining to the evaluation 
of this disorder were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (2002); 38 C.F.R. § 4.118 (2008), 
Diagnostic Code 7801-7805.  The change in the rating criteria 
makes additional information necessary in order to properly 
evaluate the veteran's disorder.  The February 2004 Board 
remand specifically directed the examiner to report  the 
following specific clinical findings regarding the veteran's 
skin disorder: 1.) the size of the affected area; 2.) whether 
there are any scars and, if so, whether they are tender, 
painful, or productive of limitation of function; 3.) whether 
there is tissue or skin loss; 4.) whether there were changes 
in the pigmentation of the veteran's skin; and 5.) whether 
the disorder causes exfoliation, exudation, or itching.  All 
of the requested findings were, and are still, necessary for 
evaluating the disability under the revised rating criteria.  

However, the November 2004 VA examination that was ordered by 
the AMC was deficient in several respects.  The examination 
failed to:  1) measure the total area of the scar in either 
square inches or square centimeters; 2) expressly state 
whether the scar is characterized as "deep" (associated 
with underlying soft tissue damage) or "superficial" (not 
associated with underlying soft tissue damage); and 3) 
expressly state whether the scar limits motion of the left 
hand and/or wrist.  Short of a physical assessment of the 
scar on these specific items by a medical examiner, there is 
no feasible way for the Board to accurately consider the 
possibility of an even higher disability rating for the scar 
under the amended rating criteria of 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.  

Indeed, the November 2004 VA examiner only provided a length 
measurement of the scar, rather than stating measurements of 
total area of the scar in square centimeters or square 
inches, no matter how small that may be.  The examiner also 
did not clearly note whether the scar caused the veteran to 
suffer any limitation of motion, but instead stated a lack of 
"functional impairment."  It is unclear whether that 
encompasses limitation of motion, or addresses other 
symptomatology.  Therefore, the veteran must be scheduled for 
another VA examination for his scar to comply with the 
Board's prior remand instructions.  See Stegall, 11 Vet. App. 
at 270.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran additional VA examinations for his 
degenerative joint disease (DJD) of the knees and cervical 
spine, bilateral bunionectomies, and DuVries-Mann claw toe of 
the left second toe.  The present remand is required to 
ensure compliance with the Board's prior February 2004 remand 
directive insofar as providing a more adequate and thorough 
VA examination and opinion for these claims.  38 U.S.C.A. § 
5103A(d) (West 2002); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  VA examination reports, dated in January and April 
2000, March 2003 and November 2004, do not include the 
objective clinical findings necessary to evaluate the 
veteran's service-connected disorders under the Schedule for 
Rating Disabilities.   See 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5256-5263, 5278, 5280 
(2008).  

In this regard, the Board observes that the cited VA 
examination reports do not provide an adequate description of 
functional loss due to pain, weakened movement, and 
fatigability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled).  In 
fact, the Board remanded for these same grounds in February 
2004.  But, the November 2004 VA examination, and addendums 
provided in August 2005 and April 2006, do not sufficiently 
address DeLuca criteria, necessary for rating these 
disorders.  

His last VA examination for these disorders was in November 
2004, so over four years ago.  Significantly, the addendums 
to that last examination, which were provided in August 2005 
and April 2006, appear to be based on review of the claims 
file, and not physical examination of the veteran at the time 
of the addendums.  Since this appeal has been ongoing for 
several years, the Board also finds that another VA 
examination is needed to determine the current severity of 
the veteran's disabilities for laceration and cellulitis of 
the left hypothenar area, DJD of the knees and cervical 
spine, bilateral bunionectomies, and DuVries-Mann claw toe of 
the left second toe.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  

So there were and remain compelling grounds for obtaining VA 
examination to assess the severity of his respective 
disorders.  See Stegall, 11 Vet. App. at 270.  On remand, the 
RO should arrange for the veteran to be scheduled for another 
VA examination with respect to his skin disorder of 
laceration and cellulitis of the left hypothenar area, 
degenerative joint disease of the knees and cervical spine, 
bilateral bunionectomies, and DuVries-Mann claw toe of the 
left second toe.

Lastly, the AMC must send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This letter should specifically advise him concerning the 
elements of a disability rating and an effective date.  

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.	Call the veteran at his phone number of record to 
confirm whether his current address is:

11 New Basin Way
New Orleans, LA 70124

2.	Send the veteran a VCAA notice letter complying 
with the recent Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise him concerning 
the elements of a disability rating and an effective 
date.

3.  Schedule the veteran for a VA skin examination to 
determine the current severity of his service-connected 
scar on his resolved laceration and cellulites of the 
left hypothenar area as determined by both the former 
and revised rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2002 & 2003).  The claims 
file, including a complete copy of this remand, the 
prior February 2004 remand, and a copy of the November 
2004 and April 2000 VA compensation examination reports 
must be made available to the designated examiner for a 
review of the veteran's pertinent medical history.  All 
necessary testing and evaluation should be completed.  
The examination report should set forth all objective 
findings regarding this service-connected disability.  

The veteran is hereby advised that failure to report for 
his scheduled VA examination, without good cause, may 
have adverse consequences on his claims.   See 38 C.F.R. 
§ 3.655 (2008).

In examining the scar, the examiner should specifically 
measure and indicate the total area of the scar in 
square centimeters or square inches.  Indicate to the 
examiner that merely providing the length or width of 
the scar, or portions of the scar will not suffice, as 
total area of the scar in square centimeters or inches 
is needed.  

The examiner should also specifically assess and state:

A.	whether the scar is associated with underlying 
soft tissue damage (i.e., "deep" scar) or 
instead is not associated with underlying soft 
tissue damage (i.e., "superficial" scar); 
and 
B.	whether the scar causes limited motion of the 
arm, or a portion of the arm.

4.	Schedule the veteran for an appropriate VA 
examination to assess the current severity and 
manifestations of his degenerative joint disease of the 
right knee, status post arthroscopic meniscectomy; 
degenerative joint disease of the left knee, status post 
repair, with instability; degenerative joint disease of 
the cervical spine, with an ununited chip fracture at T1 
and left wrist pain; laceration and cellulites of the 
left hypothenar area; right and left bunionectomies; and 
DuVries-Mann claw toe operation of the left second toe.  
The examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the veteran's pertinent medical history.

In addition, the VA examiner must provide ranges of 
motion for all orthopedic disorders, including a 
comparison of the veteran's actual range of motion to 
normal range of motion, including notation of limitation 
to pain on motion.  The examiner must also include an 
explanation as to any findings of arthritis, absence of 
laxity, nerve or ligament damage, and instability, as 
well as any findings of fixed deformity or stiffness.  

Importantly, the examiner must provide an adequate 
description of functional loss due to pain, weakened 
movement, and fatigability pursuant to 38 C.F.R. §§ 4.40 
and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled).  Specifically state 
whether there is any pain, weakened movement, excess 
fatigability or incoordination on movement should be 
noted, and whether there is likely to be additional 
range of motion loss due to any of the following should 
be addressed:  (1) pain on use, including during flare-
ups; (2) weakened movement; (3) fatigability; or (4) 
incoordination.  The examiner is asked to describe 
whether pain significantly limits functional ability 
during flare-ups or repetitive use.  To the extent 
possible, the VA examiner must provide an objective 
characterization as to the duration and severity of such 
exacerbations.  If there is no pain, no limitation of 
motion and/or no limitation of function, such facts must 
be noted in the report.  

The veteran is hereby advised that failure to report for 
his scheduled VA examination, without good cause, may 
have adverse consequences on his claims.   See 38 C.F.R. 
§ 3.655 (2008).

5.	Then readjudicate the veteran's claims in light of 
the additional evidence obtained.  If the benefits 
sought are not granted to his satisfaction, send him and 
his representative an SSOC and give them time to respond 
before returning the case to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


